DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 11-18, 20, 22, 23, 27-32 are pending in this application and examined in this Office Action. 
The amendments to the claims necessitated the new grounds of rejection and this Office Action is made Final.  Applicant’s arguments remaining pertinent are addressed at the end of the Office Action.

Status of Rejections
Double Patenting
	1.	The rejection of claims 11-12, 17, and 20 on the grounds of non-statutory  double patenting as being unpatentable over claims 1-2 and 9-10 of U.S. Patent No. 8058227 is maintained.  Applicants have not submitted a terminal disclaimer and one remains required.
	
	2.	The rejection of claims 11-18, 20, 22, 23 and 27-32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, is withdrawn in view of the amendments to the claims and recast below.

	3.	The rejection of claims 11, 12, 17, 20, 27-29 under 35 U.S.C. 103 as being unpatentable over Hoffman et al (US 2009/0075875, issued as USPN 8,058,227; of record) (Hoffman) in view of Eveleth et al (US 2017/0128520) (Eveleth) is withdrawn in view of the amendments to the claims and recast below.
	4.	The rejection of claims 13, 14, 18 under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Eveleth as applied to claims 11, 12, 17, 20, 27-29 above and further in view of Usunier (of record) as evidenced by Zhang (of record) is withdrawn in view of the amendments to the claims and recast below.

	5.	The rejection of claims 15, 16 under 35 U.S.C. 103 as being unpatentable over Hoffman, Eveleth and Usinier as applied to claims 11-14, 17, 18, 20, 27-29 above and further in view of Porada (of record) is withdrawn in view of the amendments to the claims and recast below.

	6.	The rejection of claims 22, 23, and 30-32 under 35 U.S.C. 103 as being unpatentable over Porada in view of Hoffman, Eveleth and Usinier is withdrawn in view of the amendments to the claims and recast below.

New Grounds of Rejection 
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seg. for applications not subject to examination under the first inventor to file provisions of the AlA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/ process/file/efs/guidance/eTD-info- l.jsp.

	Claims 11-12, 17, and 20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-2 and 9-10 of U.S. Patent No. 8058227.

	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘227 patent disclose a method of treating fibrosis in a subject in need thereof by administering a composition comprising a caveolin-1 scaffolding domain (CSD) peptide with the sequence of SEQ ID NO: 1 or a fragment comprising the B (7 amino acids) and C subdomains (6 amino acids) (13 amino acids total). The species of CSD peptides claimed in the ‘227 patent render obvious the genus of the claimed CSD peptides comprising at least six consecutive amino acid residues of SEQ ID NO: 1, wherein the CSD subdomain peptide comprises at least 8 amino acids and less than 13 amino acids (claim 11) of the instant application. See, ‘277, column 45, example 2, for sequences of the B and C subdomains.

	The ‘277 amino acid sequence of the B subdomain is B (89-95) (FTTFTVT) (seven amino acids) and is encompassed by the claimed SEQ ID NO: 3 (SFTTFTVT) (eight amino acids).
	The ‘277 amino acid sequence of C subdomain is C (96-101) (KYWFYR) (six amino acids) and is encompassed by the claimed SEQ ID NO: 4 (VIKYWFYR) (eight amino acids).
	It would have been obvious to one of ordinary skill to modify the treatment method of Hoffman by using a CSD subdomain peptide comprising at least 8 amino acids and less than 13 amino acids in view of the teachings of Hoffman that fragments of CSD [0039] are capable of binding to the calveolin-1 binding domain and that they are also effective in treatment of fibrosis [0039] and Eveleth disclosing treatment using caveolin modulators (abstract). Hoffman discloses [0036] that modification of mutations made to the CSD can be made that do not inhibit target binding (binding CBD) but can aid the CSD in avoiding proteolysis are contemplated as are fragments [0039] thereof. Hoffman therefore provides the motivation to shorten the CSD peptides to “less than 13 amino acids.”
	Additionally, the claims of the ‘227 patent disclose that the type of fibrosis to be treated includes scleroderma lung disease. Lastly, the ‘227 patent defines the term  “administration” as including oral, intravenous, and intramuscular delivery (Specification column 30-31, lines 66-67 and 1-3, respectively).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.1.	

	1.	Claims 11, 12 , 17, 20, 27-29  are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (of record) in view of Eleveth (of record).
	Hoffman discloses a method of treating fibrosis (title). Hoffman discloses [0016] treatment of mice having lung fibrosis (the claimed “method of treating fibrosis in a subject;” claim 11).
	Hoffman discloses [0016] the treatment comprises administration of a CSD peptide (the claimed “comprising administering to the subject in need thereof an effective amount of a composition comprising a caveolin-1 scaffolding domain (CSD);” claim 11). Hoffman discloses [0035], [0036] the CSD peptide comprises 20 amino acids (Hoffman SEQ ID NO: 1) and that it is functional when delivered in vivo. Hoffman discloses that the fragments of CSD [0039] are capable of binding to the calveolin-1 binding domain and that they are also effective in treatment of fibrosis [0039].
	Hoffman discloses [0081], [0086] the nucleic acids encoding the proteins. Hoffman discloses that both the peptides and nucleic acids encoding the peptides can be delivered either in vitro or in vivo [0108] and via transfer of genetic material in cells
[0137] by intramuscular injection [0137]. Hoffman discloses [0138] that the transduced cells can be infused or transplanted back into the subject (autologous transplantation).
	Hoffman discloses [0194] the CSD peptide (SEQ IDNO:1) can be administered in a pharmaceutically acceptable carrier by intravenous injection (claim 17).
	Hoffman discloses [0042] the CSD peptide can be used to treat scleroderma (claim 20).
	Hoffman SEQ ID NO: 1 is identical to applicant's SEQ ID NO: 1 as shown below.

    PNG
    media_image1.png
    148
    686
    media_image1.png
    Greyscale

	The relationship of the claimed subdomain peptides (SEQ ID NOs: 2-4) having at least 6 consecutive amino acids and the full length CSD subdomain peptide (SEQ ID NO: 1) is shown below.

    PNG
    media_image2.png
    147
    584
    media_image2.png
    Greyscale
 	Hoffman claim 1 recites “or a fragment thereof comprising the B and C subdomains of CSD.”  The B and C subdomains of Hoffman [0239] comprise aa 89-95 (B subdomain) and 96-101 (C subdomain), a  total of 13 consecutive amino acids (the claimed “at least 8 amino acids and less than 13 amino acids;” claim 11).  Applicant’s claim 11, newly reciting at least 8 amino acids and less than thirteen (for example 12 amino acids) would cover Hoffman aa 89-100, an obvious variation of the sequence in Hoffman claim 1. 
	Applicant’s SEQ ID NOS: 1-4 are presented below. Each of SEQ ID NOS: 2-4 comprises 8 amino acids (the claimed “at least 8 amino acids, 6 of which are consecutive”).

    PNG
    media_image3.png
    147
    598
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    101
    354
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    88
    342
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    77
    305
    media_image6.png
    Greyscale

	Hoffman differs from the claims in that the document fails to disclose a peptide comprising at least 6 consecutive amino acid residues of SEQ ID NO: 1 wherein the CSD subdomain comprises at least 8 amino acid and less than 13 amino acids. 	However, Eveleth cures the deficiency.
	Eveleth discloses [0133] use of caveolin peptides for treatment of inflammatory diseases such as scleroderma.
	Regarding claim 12, claim 12 recites “the CSD subdomain peptide comprises an amino acid sequence” and therefore the word “comprising” allows other amino acid sequences into the CSD peptide. The CSD subdomain peptide is not limited therefore to only the claimed specific sequence of SEQ ID NO:2 (for example).  Eveleth SEQ ID NO: 6 is shown below. The  Eveleth first 8 amino acids (1-8) are identical to the claimed SEQ ID NO: 2 and amino acids 7-14 are identical to the claimed SEQ ID NO: 3.

    PNG
    media_image7.png
    212
    598
    media_image7.png
    Greyscale
	Regarding claims 12, 27, 28, Eveleth SEQ ID NO: 6 comprising 14 amino acids, includes the claimed SEQ ID NO: 2 (amino acids 1-8 of claimed SEQ ID NO: 1) and also includes the claimed SEQ ID NO: 3 (amino acids 7-14 of claimed SEQ ID NO: 1) (claims 12, 27, SEQ ID NO: 2) (claims 12, 28 ,SEQ ID NO: 3).
	Regarding claims 12, 29, Eveleth discloses SEQ ID NO: 14 comprising 13 amino acids which comprise the claimed SEQ ID NO: 4 (which is amino acids 6-13 of Eveleth; VTIKYWFYR) as shown below:

    PNG
    media_image8.png
    170
    524
    media_image8.png
    Greyscale

	Eveleth discloses [0072] a CSD sequence (Eveleth SEQ ID NO: 6) (14 amino acids total) which comprises a consecutive sequence of 6 amino acids which is identical to Applicant’s claimed SEQ ID NO: 2 (claim 12) and which comprises at least 8 amino acids. 
	It would have been obvious to one of ordinary skill to modify the treatment method of Hoffman by using a CSD subdomain peptide comprising at least 8 amino acids and less than 13 amino acids in view of the teachings of Hoffman that fragments of CSD [0039] are capable of binding to the calveolin-1 binding domain and that they are also effective in treatment of fibrosis [0039] and Eveleth disclosing treatment using caveolin modulators (abstract) (claim 11). Hoffman discloses [0036] that modification of mutations made to the CSD can be made that do not inhibit target binding (binding CBD) but can aid the CSD in avoiding proteolysis are contemplated as are fragments [0039] thereof. Hoffman therefore provides the motivation to shorten the CSD peptides to “less than 13 amino acids.”
	One of ordinary skill would have had a reasonable expectation of success in using a CSD subdomain peptide comprising at least 8 amino acids and less than 13 amino acids wherein 6 are consecutive for treatment of fibrosis in view of Hoffman disclosing that fragments of the CSD subdomain peptide which bind to calveolin-1 are effective in treatment of fibroses such as scleroderma and that modifications can be made to aid the CSD in avoiding proteolysis [0039].
	One of ordinary skill would have been motivated to use CSD subdomain peptide comprising at least 8 amino acids wherein 6 are consecutive  and less than 13 in view of the teachings of Hoffman that fragments of CSD [0039] are capable of binding to the calveolin-1 binding domain, that they are also effective in treatment of fibrosis [0039] and that modifications can be made to aid the CSD in avoiding proteolysis [0039].

	2.	 Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Eveleth as applied to claims 11, 12, 17, 20, 27-29 above and further in view of Usunier (of record) as evidenced by Zhang (of record).
	The teachings of Hoffman and Eveleth above are incorporated herein in their entirety.
	Hoffman and Eveleth differ from the claims in that the documents fail to disclose administering a composition comprising autologous or syngeneic mesenchymal stem cells. However, Usunier cures the deficiency.
	Usunier discloses mesenchymal stem cells have potential as a cell therapy in the therapy of inflammatory diseases (Abstract) including scleroderma (figure 1). Usunier discloses that mesenchymal stromal cell therapy has antifibrotic effects (page 5, left column, “4”). Usunier discloses transplantation of MSCs in bleomycin induced lung fibrosis was most effective when the therapy was administered earlier (page 18, left column, bottom paragraph).
	Regarding claims 13 and 14, Hoffman above discloses [0137], [0138] that the CSD composition can be administered in a pharmaceutically acceptable carrier and delivered to the subject’s cells in vivo or ex vivo (autologous cells), thereby disclosing administering a first cell composition and a second composition comprising CSD subdomain peptide.
	It would have been obvious to one of ordinary skill to modify the Hoffman/Eveleth fibrosis treatment method by administering mesenchymal stem cells as suggested by Usinier in view of the teachings of Usinier that administration of MSCs provided numerous therapeutic benefit in preclinical models of pulmonary fibrosis (page 13, right column, first full paragraph).
	One of ordinary skill would have had a reasonable expectation of success in administering mesenchymal stem cells as an antifibrotic treatment in conjunction with a CSD composition in view of the teachings of Usinier that MSCs have antifibrotic potential for different organs systems (Abstract) and have been shown to elicit numerous therapeutic benefits in preclinical models of pulmonary fibrosis (Table 4) and in view of the teachings of Hoffman that CSD administration had therapeutic effects.
	One of ordinary skill would have been motivated to administer both mesenchymal stem cells together with CSD peptides (simultaneously) or in consecutive sequence (claim 14) to a subject in need of treatment in view of the teachings of Hoffman and Usinier that both provide beneficial treatment in order to optimize therapeutic outcome (claim 13).

	3. 	Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, Eveleth and Usinier as applied to claims 11-14, 17, 20, 27-29 above and further in view of Porada (of record). The teachings of Hoffman, Eveleth, Usinier, Zhang above are incorporated herein in their entirety.
	Hoffman, Eveleth, Usinier, Zhang differ from the claims in that the documents fail to disclose the MSC is treated with a composition comprising a nucleotide sequence encoding a CSD peptide. However, Porada cures the deficiency.
	Porada teaches that MSCs possess unique properties that make them ideal for cell therapies and as vehicles for drug delivery, such as their ability to home to damaged tissues following in vivo administration (Abstract). Porada discloses by using gene therapy to engineer MSCs to either augment their natural production of a desired protein, or to enable them to express an exogenous protein, it is possible to broaden the therapeutic application of MSCs (5. MSC as vehicles for delivering therapeutic genes page 4, left column) (claim 15).
	Porada discloses MSCs are an ideal stem cell population for genetic engineering because they are readily transduced, can efficiently produce transduced proteins, and can expand to generate an adequate number of cells for therapy (5. MSC as vehicles for delivering therapeutic genes page 4, bottom paragraph). Porada discloses that MSCs that were modified to overexpress endogenous therapeutic proteins were shown to be more effective in repairing damage tissues such as the myocardium, central nervous system, and liver compared to unmodified MSCs (5. MSC as vehicles for delivering therapeutic genes, page 4, bottom paragraph) (the claimed “wherein the MSC is treated prior to administration to the subject;” claim 16).

	It would have been obvious to one of ordinary skill to modify the treatment method of Hoffman, Eveleth, Usunier and Zhang by using MSCs treated with a nucleic acid encoding a CSD peptide prior to administration as suggested by Porada in view of the teachings of Porada that MSCs modified to overexpress endogenous therapeutic proteins were shown to be more effective in repairing damage tissues such as the myocardium, central nervous system, and liver compared to unmodified MSCs (5. MSC as vehicles for delivering therapeutic genes, page 4, bottom paragraph).
	One of ordinary skill would have had a reasonable expectation of success in using MSCs genetically modified to express a CSD peptide in view of the teachings of Porada that MSCs are an ideal stem cell population for genetic engineering because they are readily transduced, can efficiently produce transduced proteins, and can expand to generate an adequate number of cells for therapy.
	One of ordinary skill would have been motivated to administer MSCs expressing a CSD peptide in view of the teachings of Usinier that MSCs have antifibrotic potential for different organs systems (Abstract) and have been shown to elicit numerous therapeutic benefits in preclinical models of pulmonary fibrosis (Table 4), in view of the teachings of Hoffman that CSD administration had therapeutic effects and in view of Porada, disclosing that MSCs are an ideal stem cell population for genetic engineering because they are readily transduced, can efficiently produce transduced proteins, and can expand to generate an adequate number of cells for therapy.

	4. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over  Hoffman, Eveleth, Usinier and Zhang as applied to claims 11, 12, 13, 14, 17, 20, 27-29 above and further in view of Scuderi et al (“Human Adipose-Derived Stromal Cells for Cell-Based Therapies in the Treatment of Systemic Sclerosis,” Cell Transplantation, Vol. 22, pp. 779–795, 2013) (listed on IDS filed 06/29/2019 as document no. 37) (Scuderi).
	The teachings of Hoffman, Eveleth, Usinier and Zhang above (collectively “Hoffman”) are incorporated herein in their entirety.   
	Hoffman differs from the claims in that the documents fail to disclose administering a composition comprising autologous or syngeneic mesenchymal stem cells.  However, Scuderi cures the deficiency.
	Scuderi discloses (abstract) cultured adipose derived stromal cells for the treatment of cutaneous manifestations in patients affected by systemic sclerosis (SSC) (the claimed “treating fibrosis;” claim 13).  Scuderi discloses (page 2, right column, third full paragraph) treatment of SSC with mesenchymal stem cells.  Scuderi discloses ASCs are characterized by the high expression of MSC markers (page 11, right column, second full column).  Scuderi discloses (abstract) ASCs were isolated from subcutaneous adipose tissue of six sclerodermic patients and cultured in a chemically-defined medium before autologous transplantation to restore skin sequelae (the claimed “autologous mesenchymal stem cell;” claim 13).  
	Scuderi discloses ASCs were cultured and the adipogenic potential determined (page 5, right column, first and second full paragraphs).
	It would have been obvious to one of ordinary skill to modify the method of Hoffman by administering a composition of autologous ASCs (mesenchymal stem cells) (MSC) as suggested by Scuderi in view of the teachings of Scuderi that ASCs are useful in treating cutaneous manifestations in patients affected by systemic sclerosis.  
	One of ordinary skill would have had a reasonable expectation of success in treating fibrosis in a subject by administration of a composition comprising ASCs (mesenchymal stem cells) as suggested by Scuderi in view of the teachings of Scuderi that administration of ASCs in physiological solution of HA as a scaffold for patients with scleroderma showed the scaffold with cells was biocompatible, well tolerated, had persistent volume fill up to six months and showed cell proliferation.
	One of ordinary skill would have been motivated to use MSC which differentiate into adipocytes in vivo in a method of treating fibrosis in view of the teachings of Scuderi (page 14, left column, second full paragraph) that HA is capable of successfully delivering adipose tissue-derived stem cells in a targeted fashion, with adipose tissue derived stem cells focally established at the graft site (the claimed “wherein the MSC differentiates into an adipocyte in the subject;” claim 18).
	5.	Claims 22, 23, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Porada in view of Hoffman, Eveleth and Usinier.
	Porada discloses MSCs are an ideal stem cell population for genetic engineering because they are readily transduced, can efficiently produce transduced proteins, and can expand to generate an adequate number of cells for therapy (5. MSC as vehicles for delivering therapeutic genes, page 4, bottom paragraph). Porada discloses that MSCs that were modified to overexpress endogenous therapeutic proteins were shown to be more effective in repairing damage tissues such as the myocardium, central nervous system, and liver compared to unmodified MSCs (5. MSC as vehicles for delivering therapeutic genes, page 4, bottom paragraph). Porada discloses that MSCs possess unique properties that make them ideal for cell therapies and as vehicles for drug delivery, such as their ability to home to damaged tissues following in vivo administration (Abstract).
	Porada discloses that by using gene therapy to engineer MSCs to either augment their natural production of a desired protein, or to enable them to express an exogenous protein, it is possible to broaden the therapeutic application of MSCs (5. MSC as vehicles for delivering therapeutic genes, page 4, bottom paragraph).
	Regarding claim 23, Porada discloses “This ease of transduction coupled with the ability to subsequently select and expand only the gene-modified cells in vitro to generate adequate numbers for transplantation combine to make MSC one of the most promising stem cell populations for use in gene therapy studies and trials” (the claimed MSC is treated prior to administration to the subject’).
	Porada differs from the claims in that the document fails to disclose a method of treating lung fibrosis in a subject comprising administering an effective amount of a composition comprising a genetically modified MSC comprising a nucleic acid molecule encoding a CSD subdomain peptide comprising at least six consecutive amino acid residues of SEQ ID NO: 1 and wherein the CSD subdomain peptide comprises at least 8 amino acids and less than 13 amino acids (claim 22, part b).
	However, Hoffman and Eveleth cure the deficiency.
	Hoffman discloses [0016] treatment of mice having lung fibrosis (the claimed “method of treating fibrosis in a subject;” claim 22) by administration of a CSD peptide. Hoffman discloses [0016] the CSD peptide comprises 20 amino acids (SEQ ID NO: 1) and discloses the nucleic acid molecule encoding the CSD peptide of SEQ ID NO: 1. Hoffman discloses that the fragments of CSD [0039] are capable of binding to the calveolin-1 binding domain and that they are also effective in treatment of fibrosis [0039].  Because Hoffman discloses CSD fragments are capable of binding and are effective in treatment, a CSD peptide domain having more than 1 or less than 1 amino acid would be expected to bind and be effective in treatment and therefore is an obvious variation of the claimed “SEQ ID NO: 2” for example.
	Eveleth discloses treatment using caveolin modulators (abstract). Eveleth discloses a peptide sequence SEQ ID NO: 6 which comprises the claimed SEQ ID NO: 2 (claim 30) and the claimed SEQ ID NO: 3 (claim 31) and which has 14 amino acids and the nucleic acid sequences encoding the peptides.
	Eveleth also discloses a peptide SEQ ID NO: 14 which comprises the claimed SEQ ID NO: 4 (claim 32) and which has 13 amino acids.
	Both Eveleth peptides sequences SEQ ID NO: 6 (14 amino acids) and SEQ ID NO: 14 (13 amino acids) meet the claimed “a CSD subdomain peptide comprising at least 6 consecutive amino acid residues of SEQ ID NO: 1 and wherein the CSD subdomain peptide comprises at least 8 amino acid residues” (claim 22, part b).
	It would have been obvious to one of ordinary skill to modify the MSC of Porada by genetically modifying the MSC with a nucleic acid molecule encoding a CSD subdomain peptide comprising at least 6 consecutive amino acids of SEQ ID NO: 1, wherein the CSD subdomain peptide comprises at least 8 amino acids and less than 13 amino acids as suggested by Hoffman and Eveleth to obtain a method of treating fibrosis in a subject in need thereof in view of the teachings of Hoffman that fragments of CSD [0039] are capable of binding to the calveolin-1 binding domain and that they are also effective in treatment of fibrosis [0039] and Eveleth disclosing treatment using caveolin modulators (abstract).
	One of ordinary skill would have had a reasonable expectation of success in using the CSD subdomain peptides of Eveleth (SEQ IDS NOs: 6 and 14) for treatment of fibrosis in view of Hoffman disclosing that fragments of the CSD subdomain peptide which bind to calveolin-1 are effective in treatment of fibroses, in view of Eveleth disclosing treatment using caveolin modulators, and Porada disclosing MSCs are an ideal stem cell population for genetic engineering because they are readily transduced, can efficiently produce transduced proteins, and can expand to generate an adequate number of cells for therapy
	One of ordinary skill would have been motivated to use the Eveleth CSD subdomain peptide having SEQ ID NO: 6 (comprising claimed SEQ ID NO 2 and claimed SEQ ID NO:3) or Eveleth SEQ ID NO: 14 (comprising the claimed SEQ ID NO> 4) in view of the teachings of Hoffman that fragments of CSD [0039] are capable of binding to the calveolin-1 binding domain and are effective in treatment of fibrosis [0039], Eveleth disclosing treatment using caveolin modulators (abstract) and Porada disclosing MSCs possess unique properties that make them ideal for cell therapies and as vehicles for drug delivery, such as their ability to home to damaged tissues following in vivo administration (Abstract).

Response to Arguments
	Applicants’ arguments, filed 08/18/ 2022, have been considered but not found persuasive.

	1.	Applicant arguments (page 1, bottom paragraph) directed to the rejection under 35 USC 112(a) are moot in view of the withdrawal of the rejection.

	2.	Applicant argues 
Without necessarily agreeing with the Examiner, but in an earnest effort to advance prosecution, Applicants have amended claim 11, upon which claims 12, 17, 20, and 27-29 depend, to be recite to a method of treating fibrosis in a subject, the method comprising administering to a subject in need thereof an effective amount of composition comprising a caveolin-1 scaffolding domain (CSD) subdomain peptide comprising at least 6 consecutive amino acid residues of SEQ ID NO:1, and wherein the CSD subdomain peptide comprises at least 8 amino acids and less than 13 amino acids, wherein the composition does not comprise a mesenchymal stem cell (MSC). Applicants submit that the combination of the ‘227 patent and Eveleth does not teach or suggest each and every element of claim 11 because the ‘227 patent and Eveleth, does not teach or suggest the use of a CSD subdomain peptide comprising at least 6 consecutive amino acids of SEQ ID NO:1 wherein the CSD subdomain peptide comprises at least 8 amino acids and less than 13 amino acids as recited in claim 11.

	In reply and contrary to the arguments, the amendment to “less than 13 amino acids” does not change the rejection in view of the teachings of Hoffman that fragments of CSD [0039] are capable of binding to the calveolin-1 binding domain and that they are also effective in treatment of fibrosis [0039].  Eleveth, for example, teaches CSD fragments which are 13 or 14 amino acids in length, and  which are one or two more additional amino acid than applicants are now claiming.  In view of the teachings of Hoffman that fragments of CSD [0039] are capable of binding to the calveolin-1 binding domain and that they are also effective in treatment of fibrosis [0039], one of ordinary skill would have a reasonable expectation of success that CSD peptide, only one or two amino acids longer as in Hoffman or Eleveth, would have the same or similar effect as those currently claimed. 
	Further, Hoffman discloses [0036] that modification of mutations made to the CSD can be made that do not inhibit target binding (binding CBD) but can aid the CSD in avoiding proteolysis are contemplated as are fragments [0039] thereof. Hoffman therefore provides the motivation to shorten the CSD peptides to “less than 13 amino acids.”
	3.	Applicant argues (page 5, second full paragraph) (claims 13, 14, 18)
Applicants submit that the present amendment and arguments presented above over the combination of the '227 patent and Eveleth are equally applicable to the instant rejection. Briefly, Applicants submit that the combination of the ‘227 patent and Eveleth does not teach or suggest the use of a CSD subdomain peptide comprising at least 6 consecutive amino acids of SEQ ID NO: 1 wherein the CSD subdomain peptide comprises at least 8 amino acids and less than 13 amino acids. Applicants submit that Usunier, as evidenced by Zhang, does not cure the deficiencies of the combination of the °227 patent and Eveleth as Usunier does not teach or suggest the use of a CSD subdomain peptide comprising at least 6 consecutive amino acids of SEQ ID NO:1 wherein the CSD subdomain peptide comprises at least 8 amino acids and less than 13 amino acids, as recited in claim 13.

	In reply and as discussed above, the amendment to “less than 13 amino acids” does not change the rejection in view of the teachings of Hoffman that fragments of CSD [0039] are capable of binding to the calveolin-1 binding domain and that they are also effective in treatment of fibrosis [0039].  
	Eleveth, for example, teaches CSD fragments which are 13 or 14 amino acids in length, and  which are one or two more additional amino acid than applicants are now claiming.  In view of the teachings of Hoffman that fragments of CSD [0039] are capable of binding to the calveolin-1 binding domain and that they are also effective in treatment of fibrosis [0039], one of ordinary skill would have a reasonable expectation of success that CSD peptide, only one or two amino acids longer as in Hoffman or Eleveth, would have the same or similar effect as those currently claimed. 
	Further, Hoffman discloses [0036] that modification of mutations made to the CSD can be made that do not inhibit target binding (binding CBD) but can aid the CSD in avoiding proteolysis are contemplated as are fragments [0039] thereof. Hoffman therefore provides the motivation to shorten the CSD peptides to “less than 13 amino acids.” 

	4.	Applicant argues (page 6, third full paragraph) (claims 15, 16)
Applicants submit that the amendments and arguments presented above over the combination of the '227 patent, Eveleth, and Usunier are equally applicable to the instant rejection. Briefly, Applicants submit that the combination of the ‘227 patent, Eveleth, and Usunier does not teach or suggest the use of a CSD subdomain peptide comprising at least 6 consecutive amino acids of SEQ ID NO:1 wherein the CSD subdomain peptide comprises at least 8 amino acids and less than 13 amino acids as recited in claim 13, upon which claims 15 and 16 depend. Applicants submit that the disclosure of Porada does not cure the deficiencies of the combination of the ‘227 patent, Eveleth, and Usunier as Porada does not teach or suggest the use of a CSD subdomain peptide comprising at least 6 consecutive amino acids of SEQ ID NO:1 wherein the CSD subdomain peptide comprises at least 8 amino acids and less than 13 amino acids for treating fibrosis.

	In reply and as discussed above, the amendment to “less than 13 amino acids” does not change the rejection in view of the teachings of Hoffman that fragments of CSD [0039] are capable of binding to the calveolin-1 binding domain and that they are also effective in treatment of fibrosis [0039].  
	Eleveth, for example, teaches CSD fragments which are 13 or 14 amino acids in length, and  which are one or two more additional amino acid than applicants are now claiming.  In view of the teachings of Hoffman that fragments of CSD [0039] are capable of binding to the calveolin-1 binding domain and that they are also effective in treatment of fibrosis [0039], one of ordinary skill would have a reasonable expectation of success that CSD peptide, only one or two amino acids longer as in Hoffman or Eleveth, would have the same or similar effect as those currently claimed. 
	Further, Hoffman discloses [0036] that modification of mutations made to the CSD can be made that do not inhibit target binding (binding CBD) but can aid the CSD in avoiding proteolysis are contemplated as are fragments [0039] thereof. Hoffman therefore provides the motivation to shorten the CSD peptides to “less than 13 amino acids.” 

	5.	Applicant argues (page 7, fourth paragraph) (claims 22,23,30-32)
Applicants submit that the amendments and arguments presented above over the rejection of claim 15 in view of the '227 patent, Eveleth, and Usunier are equally applicable to the instant rejection. Briefly, Applicants submit that the ‘227 patent and Eveleth do not teach or suggest the use of a CSD subdomain peptide comprising at least 6 consecutive amino acids of SEQ ID NO:1 wherein the CSD subdomain peptide comprises at least 8 amino acids and less than 13 amino acids as recited in claim 13, from which Claim 15 depends, and claim 22. Applicants submit that the disclosure of Porada does not cure the deficiencies of the ‘227 patent as Porada does not teach or suggest the use of a CSD subdomain peptide comprising at least 6 consecutive amino acids of SEQ ID NO:1 wherein the CSD subdomain peptide comprises at least 8 amino acids and less than 13 amino acids for treating fibrosis.

	In reply and as discussed above, the amendment to “less than 13 amino acids” does not change the rejection in view of the teachings of Hoffman that fragments of CSD [0039] are capable of binding to the calveolin-1 binding domain and that they are also effective in treatment of fibrosis [0039].  
	Eleveth, for example, teaches CSD fragments which are 13 or 14 amino acids in length, and  which are one or two more additional amino acid than applicants are now claiming.  In view of the teachings of Hoffman that fragments of CSD [0039] are capable of binding to the calveolin-1 binding domain and that they are also effective in treatment of fibrosis [0039], one of ordinary skill would have a reasonable expectation of success that CSD peptide, only one or two amino acids longer as in Hoffman or Eleveth, would have the same or similar effect as those currently claimed. 
	Further, Hoffman discloses [0036] that modification of mutations made to the CSD can be made that do not inhibit target binding (binding CBD) but can aid the CSD in avoiding proteolysis are contemplated as are fragments [0039] thereof. Hoffman therefore provides the motivation to shorten the CSD peptides to “less than 13 amino acids.” 

	6.	Applicant argued (page 7, top paragraph) (DP)
Claims 11-12, 17, and 20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-2 and 9-10 of U.S. Patent No. 8058227.   Applicants respectfully request that the double patenting rejection be held in abeyance until claims are deem allowable in the instant application.

	In reply, “held in abeyance” is not a proper reply to a DP rejection.  A terminal disclaimer remains required.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632